DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021, been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2005/0118394 to Tanaka in view of USPN 4,107,374 to Kusunose and USPN 3,362,849 to Shu-Tung.
Regarding claims 1, 3, 4, 6, and 7, Tanaka teaches artificial leather sheet substrates comprising a united laminate structure of a nonwoven fabric layer A and a woven fabric layer B and an elastic polymer C (Tanaka, Abstract).  Tanaka teaches that the nonwoven fabric layer and 
Tanaka teaches that the weave structure of the woven fabric may be a plain weave, although it is not limited (Tanaka, paragraph 0067).  Tanaka does not appear to teach the claimed angle between the first and second direction.  However, Kusunose teaches a fabric usable as a substratum sheet for artificial leather, wherein fibrous bundles are massed into the form of sheet or web, and then subjected to a forming operation (Kusunose, Abstract).  Kusunose teaches that the sheet is composed of continuous filament bundles intersecting each other at an angle, wherein the intersecting angle is preferably in a range from 30 to 120, in order to obtain a suede-like artificial leather by way of buffing (Id., column 7 lines 45-60, Fig. 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of Tanaka, wherein the structure comprises a fiber structure wherein fibers intersect at an angle, such as within the claimed ranges, as taught by Kusunose, motivated by the desire of forming a conventional substrate having a structure 
Additionally, the prior art combination teaches that the woven fabric may comprise a plain weave, in addition to various other weaves including a twill weave and satin weave (Tanaka, paragraph 0067).  Since the woven fabric comprises spaced fibers, it is reasonable for one of ordinary skill to adjust and vary the spacing between the fibers based on the desired level of punching of the needles, in addition to the desired level of impregnation of the elastic polymer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of the prior art combination, and adjusting and varying the spacing between the fibers, such as within the claimed range, motivated by the desire of forming a conventional substrate comprising a desired level of spacing or porosity to allow for the desired amount of needlepunching and impregnation.
Tanaka does not appear to teach fusing at intersections.  However, Shi-Tung teaches a manufacture of strong fibrous leather-like sheet material based on sheets of intermeshed fiber materials including woven sheets of fibers including polyester and nylon (Shi-Tung, column 1 line 68 to column 2 line 27).  Shi-Tung teaches that the desired openness of the intermeshed fiber sheets is maintained by treating the fiber mat to bond fibers of the mat at points of contact (Id., column 2 line 61 to column 3 line 7).  Shi-Tung teaches that chemical, solvent or thermal softening of the fiber causes fusion or welding together of fibers at points of contact to bond the contacting portions of fibers without destroying the fibrous character (Id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of the prior art combination, wherein the fibers are fused at points of contact, as taught by Shi-Tung, motivated by the desire of forming a 
Regarding claim 4, Tanaka teaches that the overall thickness of the leather sheet substrate is preferably 0.3 to 3 mm, wherein the thickness of the nonwoven fabric layer is preferably 0.1 to 2.5 mm and the thickness of the woven fabric is preferably 0.1 to 0.5 mm (Tanaka, paragraph 0087).  Tanaka teaches that the nonwoven fabric comprises microfine staple fibers having a single fiber fineness of 0.003 to 0.4 dtex (Id., paragraph 0035).  Note that the nonwoven fabric may comprise various fibers including polyester (Id., paragraph 0036), which is known in the art as comprising a diameter of 10µm based on a fineness of 1 denier.  Therefore, it is reasonable for one of ordinary skill to expect that the thickness of the woven fabric or the distance range between a topmost and bottommost point is greater than triple a diameter of the fibers of the nonwoven.
Regarding claim 6, Tanaka teaches that the woven fabric layer is make of randomly and slightly crimped microfine filaments (Tanaka, paragraph 0037), wherein the polymer for constituting the microfine filaments is preferably selected from fiber-forming polymers including polyester elastomer and polyamide elastomer (Id., paragraph 0038).  
Regarding claim 7, Tanaka teaches that the overall thickness of the leather sheet substrate is preferably 0.3 to 3 mm, wherein the thickness of the nonwoven fabric layer is preferably 0.1 to 2.5 mm and the thickness of the woven fabric is preferably 0.1 to 0.5 mm (Tanaka, paragraph 0087).  Tanaka teaches that the thickness ratio is preferably 5/5 to 9/1 or 7/3 to 9/1, in view of satisfying both the feel and the mechanical properties of the substrates (Id.). Additionally, Tanaka teaches needlepunching such that fibers constituting the woven fabric are exposed on the 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of the prior art combination, and adjusting and varying the thicknesses of the woven fabric and nonwoven fabric to a thickness ratio, such as resulting in a distance as claimed, as suggested by Tanaka, motivated by the desire of forming a conventional substrate comprising properties, such a feel and mechanical properties, suitable for the intended application based on the totality of the teachings of Tanaka.

Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2005/0118394 to Tanaka in view of US Pub. No. 2014/0272269 to Hansen and USPN 3,362,849 to Shu-Tung.
Regarding claims 1, 3, 4, 6, and 7, Tanaka teaches artificial leather sheet substrates comprising a united laminate structure of a nonwoven fabric layer A and a woven fabric layer B and an elastic polymer C (Tanaka, Abstract).  Tanaka teaches that the nonwoven fabric layer and woven fabric layer are strongly bonded to each other by entanglement, such that at least a fiber of the nonwoven extends through the woven fabric (Id., Abstract, paragraph 0069).  Tanaka teaches that the woven fabric layer is made of randomly and slightly crimped microfine filaments (Id., paragraph 0037), wherein the polymer for constituting the microfine filaments is preferably selected from fiber-forming polymers including polyester elastomer and polyamide elastomer (Id., paragraph 0038).  Tanaka teaches that the weave structure of the woven fabric may be a 
Tanaka teaches that the weave structure of the woven fabric may be a plain weave, although it is not limited (Tanaka, paragraph 0067).  Tanaka does not appear to teach the claimed angle between the first and second direction.  However, Tanaka teaches that the united laminate structure provides an artificial leather sheet substrate having a high tenacity, high density, high tear strength, high flexibility and high quality (Id., paragraph 0106).
Hansen teaches an extruded elastomeric netting or mesh having a high degree of both compressibility and excellent recovery (resiliency or spring back) (Hansen, Abstract).  Hansen teaches that the elastomeric mesh or netting comprises strands 14 in a first layer extruded in a parallel array oriented in the machine direction and strands 12 extruded orthogonal to the first layer (Id., paragraph 0043).  Hansen teaches that the strands 12 may be oriented at less than 90 degree angle to strands 14, preferably at a 45 degree angle (Id., paragraph 0046).  Hansen teaches that the degree of compression/resiliency is controlled by the elasticity of the required strands, size and number of strands, number of layers of the strands, and the totality of the structure itself (Id., paragraph 0048).  Hansen teaches that one or more layers of a nonwoven material of textile fibers can be attached to the top and/or bottom surface of the coextruded structure, by, for example needling, or use of adhesives or thermal fusion (Id., paragraphs 0062, 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of Tanaka, wherein the structure comprises a fiber structure wherein fibers intersect at an angle, such as within the claimed ranges, as taught 
Additionally, the prior art combination teaches that the woven fabric may comprise a plain weave, in addition to various other weaves including a twill weave and satin weave (Tanaka, paragraph 0067).  Since the woven fabric comprises spaced fibers, it is reasonable for one of ordinary skill to adjust and vary the spacing between the fibers based on the desired level of punching of the needles, in addition to the desired level of impregnation of the elastic polymer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of the prior art combination, and adjusting and varying the spacing between the fibers, such as within the claimed range, motivated by the desire of forming a conventional substrate comprising a desired level of spacing or porosity to allow for the desired amount of needlepunching and impregnation.
Tanaka does not appear to teach fusing at intersections.  However, Shi-Tung teaches a manufacture of strong fibrous leather-like sheet material based on sheets of intermeshed fiber materials including woven sheets of fibers including polyester and nylon (Shi-Tung, column 1 line 68 to column 2 line 27).  Shi-Tung teaches that the desired openness of the intermeshed fiber sheets is maintained by treating the fiber mat to bond fibers of the mat at points of contact (Id., column 2 line 61 to column 3 line 7).  Shi-Tung teaches that chemical, solvent or thermal softening of the fiber causes fusion or welding together of fibers at points of contact to bond the contacting portions of fibers without destroying the fibrous character (Id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of the prior art combination, wherein the 
Regarding claim 4, Tanaka teaches that the overall thickness of the leather sheet substrate is preferably 0.3 to 3 mm, wherein the thickness of the nonwoven fabric layer is preferably 0.1 to 2.5 mm and the thickness of the woven fabric is preferably 0.1 to 0.5 mm (Tanaka, paragraph 0087).  Tanaka teaches that the nonwoven fabric comprises microfine staple fibers having a single fiber fineness of 0.003 to 0.4 dtex (Id., paragraph 0035).  Note that the nonwoven fabric may comprise various fibers including polyester (Id., paragraph 0036), which is known in the art as comprising a diameter of 10µm based on a fineness of 1 denier.  Therefore, it is reasonable for one of ordinary skill to expect that the thickness of the woven fabric or the distance range between a topmost and bottommost point is greater than triple a diameter of the fibers of the nonwoven.
Regarding claim 6, Tanaka teaches that the woven fabric layer is make of randomly and slightly crimped microfine filaments (Tanaka, paragraph 0037), wherein the polymer for constituting the microfine filaments is preferably selected from fiber-forming polymers including polyester elastomer and polyamide elastomer (Id., paragraph 0038).  
Regarding claim 7, Tanaka teaches that the overall thickness of the leather sheet substrate is preferably 0.3 to 3 mm, wherein the thickness of the nonwoven fabric layer is preferably 0.1 to 2.5 mm and the thickness of the woven fabric is preferably 0.1 to 0.5 mm (Tanaka, paragraph 0087).  Tanaka teaches that the thickness ratio is preferably 5/5 to 9/1 or 7/3 to 9/1, in view of satisfying both the feel and the mechanical properties of the substrates (Id.). Additionally, 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of the prior art combination, and adjusting and varying the thicknesses of the woven fabric and nonwoven fabric to a thickness ratio, such as resulting in a distance as claimed, as suggested by Tanaka, motivated by the desire of forming a conventional substrate comprising properties, such a feel and mechanical properties, suitable for the intended application based on the totality of the teachings of Tanaka.

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786